Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/086703 application originally filed September 20, 2018.
Amended claims 1-4, 6-9 and 13, filed January 19, 2021, are pending and have been fully considered.  Claims 5 and 10-12 have been canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimeri et al. (US 2004/0126464) hereinafter “Zimeri” in view of McGlynn et al. (US 6,322,829) hereinafter “McGlynn”.
Regarding Claims 1, 2, 4, 7, 8 and 13
	Zimeri discloses in the abstract, a creamy product with a lubricious mouthfeel is bake-stable and suitable as a filler or topping for baked goods. 
	Zimeri discloses the creamy product comprises:
Sugars are essential to the products, from both taste and stability standpoints. It is therefore necessary to select sugars of suitable type and to use them in effective amounts to achieve the objects of the invention. Total sugar content should be in an amount of at least 10%. Among the suitable sugars are sucrose and various corn syrups, as well as polydextrose. (See paragraph 0049)
the fat phase is typically employed in an amount of at least 30% by weight of the creamy product, wherein the fat phase is a dispersed phase (see paragraph 0058).  The fat contained within the fat phase preferably comprises a triglyceride fat and can be in any suitable physical form and from any particular source, whether animal, vegetable or synthesized. The terms fat and oil are often used interchangeably in the art, the term fat often referring to solid materials and oil to those that are liquid, but most fats useful in foods exhibit both liquid and solid components over the range of utility, so no distinction is meant herein. Fat is chosen to provide the correct amount of liquid in the formulation and may contain solid fat as well. Preferred fats have textures similar to those employed for soft (tub) margarine and can be similar in formulation to those. These fats are typically of semisolid consistency. They can comprise any of the usual vegetable oils, preferably partially hydrogenated, but can also be non-hydrogenated or fully hydrogenated oils such as soybean, safflower, sunflower, high oleic sunflower, sesame, peanut, corn, cocoa butter, olive, rice bran, babassu nut, palm, mustard seed, cottonseed, poppyseed, low erucic rapeseed, high erucic rapeseed, shea, marine, meadowfoam and the like. Synthesized and rearranged fats can also be employed. Preferred oils contain at least about 70%, preferably at least about 75% C.sub.18 acid residues (e.g., stearic, oleic, linoleic) and comprise oils such as peanut oil, olive oil, soybean oil, canola oil, sesame 
wherein the moisture content is from 2 to 10% by weight of the total composition, the weight ratio of fat to water is greater than 4:1 (see paragraph 0033). 
It is to be noted, Zimeri discloses the creamy product comprises a aqueous phase advantageously contains a minor amount, e.g., from about 0.5 to about 15%, based on the weight of the phase, of a water-soluble protein such as whey, in the form of whey protein concentrate or isolate, which has the ability to denature during heating, to provide added binding and body to the product, without causing it to gel or become lumpy or grainy. 
It is to be noted, Zimeri discloses using a protein in the amount of 0.5 to 15 weight % but fails to teach the claimed protein of caseinate.
However, it is known in the art to use proteins comprising whey, milk, and/or caseinate, as taught by McGlynn.  McGlynn discloses a creamy savory filling comprising a protein component.  McGlynn discloses a protein component may be added to the savory filling. These proteins are preferably derived from dairy sources so as not to interfere with the flavors imparted to the filling by the cheese component. The protein component provides a structure or matrix in the filling which may enhance the emulsion stability, thereby minimizing oil or water migration from the filling. The protein also contributes to the desired viscosity profile and melting characteristics of the filling. The protein can be added in the form of nonfat dry milk powder, skim milk powder, whey powder, sodium caseinate, soy protein powder, and the like. If an added protein source is used, it is preferably used in amounts which bring the total protein content of the filling to between about 2-20 wt-%. 

Regarding Claim 3
	It is to be noted, Zimeri has met the limitation of the composition does not comprise cocoa powder of claim 3 of the present invention, due to Zimeri teaching that cocoa powder is an optional component of the sweetener and not a required component of the sweetener.  Zimeri only uses the coca powder in Example 5, when making a chocolate cake filling.
Regarding Claim 6
Zimeri does not disclose the filling composition having a flow out and therefore Zimeri has met the limitation of the present invention of having 25 percent or less of flow out (25 percent or less encompasses zero). 
Regarding Claim 9
	Zimeri discloses in paragraph 0066, additional food ingredients including savory filling compositions.

Response to Arguments
Applicant’s arguments with respect to the newly submitted claimed amendments of claim(s) 1-4, 6-9 and 13 have been considered but are moot because the new ground of rejection does not rely on any of the newly applied combination of reference(s) applied in the prior rejection of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771